2
‘+o

“uye6e - afaAz01 asealg ‘a}sem JaWNsUOD-jsod Woy) ape Ss} adojaAUa SIYL 4

 

PRESS FIRMLY TO SEAL

PRIORITY
* MAIL *

EXPRESS"

OUR FASTEST SERVICE IN THE U.S.

 

WHEN USED INTERNATIONALLY,
A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

Sans

EPI3F July 2013 OD:12.5 x 9.5

MU

P$10001000006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:19-cv-QQ006-HIW-LRA Document 41-1

PRESS FIRMLY TO SEAL
| | = unreostares. | PRIORITY
Bd POsTAL SERVICE» EXPRESS®

 

    
  
 
   
   

     
 
 

Teck oe
FROM; peace pam

Peat tty a

ee ag’

  

PUNT eee ec

QO SKGNATURE REQUIRED oie: Tha mailer mvst check tw "Sgn sop ineeiedh

Purchavea letra Recep sevice. Tibor che Pe PealSe c

 

   
  
  
 
     
     
 
 

 

Delivery Options
i no Saturday Delivery (delivered next business day)
sunday Holiday Delivery Required (addifiona! lee, wher 0 available")
Cl eso mt ostny Requited (additonal fe, where avaliable")

ta USPS com® or local Post Oifice™ lor availabilty,

Geen

ie Ce hee oe rk

ole aX
Jackson,

ZIP 4 4? (US. ADORESSES ONLY)

 

NS 3920)

 

®@ For pickup or USPS Tracking™, visit USPS.com or call 600-222-1811.
@ $100.00 Insurance Included.

i PEEL FROM THIS CORNER
VISIT US AT USPS.COM®

ORDER FREE SUPPLIES ONLINE

   

Floqured” bax i the mater: 1)

2 ||

39201

 

 

 

 

 

mM

UNT {if applicable)
Xie ne ~ appl _ eee eRe

  

 

(ABEL 11-5, MARCH 2018 PEN 7600-00-00-9000

+ Money Back Guarantee for U.S. destinations only,

 

Ba

@liz!

U.S. POSTAGE PAID
Bane 5
FOAT aAITH,
BEE ee 20
RHOUNT

Filed 09/18/20 Page 1 of 2 mm /|

 

35

R2304E107167- 13

UNITED STATES
POSTAL SERVICE.

>
2
E
2
g
3
2
=
8
z
&
E
s
=
5
z
E,
4
g
i
=
=
2
=
&
&
a
&
3
z
&
g
£
@
g
$
§
a
i=
Co
8
QD
g
3

be a violation of federal law. This packaging is not for resal

This packaging is the property of the U.S, Postal Service® and is provi

e
5
$
2
a
z.
at
<
fe
6
a
2
3S
3
-
#
.
5
a
3
3
o
&
4
3
8
w
=}
a
ai
3

 
Case 3:19-cv-00006-HTW-LRA Document 41-1° Filed 09/18/20 Page 2 of 2 een

PRIORITY
x MAIL *

EXPRESS’

      
 

GUARANTEED*
ak |
m3) (eda) |
a> db ab. ae

Sta |

>< |

 

FLAT RATE ENVELOPE

ONE RATE * ANY WEIGHT”

 

 

 

mn. pe ee
EPI3F July
eeranetaoamns | Beeenes POSTAL SERVICE.

%* Money Back Guarantee to U, .S., select APO, /FPO/DPO, and select International destinations, See DMM and IMM at pe. .usps.com for complete detalls. |
. * For international shipments, the maximum weight Is 4 Ibs. ?
